Citation Nr: 0940669	
Decision Date: 10/26/09    Archive Date: 11/04/09

DOCKET NO.  02-18 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for bilateral hearing 
loss.

2. Entitlement to service connection for tinnitus.

3. Entitlement to service connection for a low back disorder.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1964 to June 
1968.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of a Department of Veterans Affairs 
(VA) Regional Office (RO).  In a July 2006 decision, the 
Board denied service connection for bilateral hearing loss, 
tinnitus, and a low back disorder.  The Veteran thereafter 
appealed the decision to the Court of Appeals for Veterans 
Claims (Court), and, in October 2008, the Court set aside the 
Board's July 2006 decision and remanded the case to the Board 
for reconsideration.  

In August 2004, the Veteran and his spouse testified at a 
personal hearing before a Decision Review Officer, sitting at 
the RO.  A transcript of the hearing is associated with the 
claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran contends that his bilateral hearing loss and 
tinnitus are due to acoustic trauma in service from working 
in the boiler room on his ship and that he sustained two back 
injuries that have resulted in his currently diagnosed back 
disability.  Specifically, he has cited an instance in which 
he was hit in the back by a fellow service member and was 
paralyzed for about 20 minutes and a fall 10 feet onto a 
catwalk when he was burned by boiler steam.

After reviewing the record, as well as the October 2008 Court 
remand, the Board determines that a remand is required in 
this case.  First, with regard to the Veteran's bilateral 
hearing loss and tinnitus claim, the Board notes that the 
Veteran was afforded a VA examination with regards to this 
claim.  Specifically, the January 2003 VA examiner reviewed 
the claims file, but stated that there was insufficient 
evidence to conclude that the Veteran's hearing difficulties 
were due to his military service without resorting to 
speculation.  However, although the examiner cited 
information within the Veteran's service treatment records in 
explaining his conclusion, he did not discuss what additional 
information he required or other possible causes of the 
Veteran's bilateral hearing loss and tinnitus, e.g., any 
noise exposure after service.  Thus, the Board determines 
that the January 2003 VA examination report is inadequate.  
Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).   

As for the Veteran's service connection claim for a back 
disorder, the Board notes that a May 2000 VA examiner opined 
that the Veteran's current degenerative joint disease of the 
spine was due to his 10 foot fall in service.  However, the 
Board notes that the examiner' information with regard to 
this fall was solely the Veteran's own report of the incident 
and that the examiner did not have the benefit of the claims 
file to review.  As a result, the examiner was not aware that 
the injury reported is not documented and did not offer any 
discussion of the likelihood that such an injury occurred.  
Accordingly, the appeal must be remanded so that additional 
VA examinations may be scheduled with regard to each claim.

Finally, the record reflects that the Veteran is in receipt 
of disability benefits from the Social Security 
Administration (SSA).  The records associated with the 
Veteran's application for these benefits are not in the 
claims file.  When VA has notice prior to the issuance of a 
final decision of the possible existence of certain records 
and their relevance, the Board must seek to obtain those 
records before proceeding with the appeal.  Murincsak v. 
Derwinski, 2 Vet. App. 363, 373 (1992); see also Quartuccio 
v. Principi, 16 Vet. App. 183, 187-188 (2002); Baker v. West, 
11 Vet. App. 163, 169 (1998).  Therefore, records from the 
SSA should be requested and associated with the claims file.

Accordingly, the case is REMANDED for the following action:
1.	Request all records related to the 
Veteran's application for disability 
benefits from the SSA.  All requests 
and responses, positive and negative, 
should be associated with the claims 
file. 

2.	Schedule the Veteran for a VA 
audiological examination in order to 
ascertain the existence and etiology of 
his bilateral hearing loss and 
tinnitus.  The claims file should be 
made available for review, and the 
examination report should reflect that 
such review occurred.  Upon a review of 
the record and examination of the 
Veteran, the examiner should respond to 
the following:

Is it at least as likely as not 
(50 percent probability or 
greater) that the Veteran's 
bilateral hearing loss and/or 
tinnitus is related to his 
military service?
		
	A rationale for any opinion advanced 
should be provided.  The examiner 
should also state what sources were 
consulted in forming the opinion.  If 
an opinion cannot be formed without 
resorting to mere speculation, the 
examiner should so state and provide a 
reason for such conclusion, to include 
identifying any information that would 
be necessary to allow the examiner to 
form an opinion and any post-service 
events that may have contributed to or 
caused the Veteran's bilateral hearing 
loss and/or tinnitus.

3.	Schedule the Veteran for a VA 
examination in order to ascertain the 
existence and etiology of his current 
low back disorder.  The claims file 
should be made available for review, 
and the examination report should 
reflect that such review occurred.  
Upon a review of the record and 
examination of the record, the examiner 
should respond to the following:

a.	Is it at least as likely as not 
(50 percent probability or 
greater) that the Veteran 
sustained an injury from being hit 
in the back or falling from a 
catwalk as he describes, but that 
such injury would not have been 
documented in the service 
treatment records?
 
b.	If the answer to (a) is positive, 
is it at least as likely as not 
(50 percent probability or 
greater) that the Veteran's 
current low back disorder is a 
result of a claimed in-service 
injury or is otherwise related to 
his military service?
		
	A rationale for any opinion advanced 
should be provided.  The examiner 
should also state what sources were 
consulted in forming the opinion.  If 
an opinion cannot be formed without 
resorting to mere speculation, the 
examiner should so state and provide a 
reason for such conclusion.

4.	After completing the above actions and 
any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraphs, the Veteran's 
service connection claims should be 
readjudicated, to include all evidence 
received since the December 2006 
supplemental statement of the case.  If 
any claim remains denied, the Veteran 
and his representative should be issued 
another supplemental statement of the 
case.  An appropriate period of time 
should be allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
G. A. WASIK
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


